In a taxpayer’s action to set aside a deed, executed by the County of Suffolk to the former owner of the lands under section 46 of the Suffolk County Tax Act (L. 1920, ch. 311, as amd. by L. 1929, ch. 152), on the ground that the consideration therefor was less than that provided by statute; to charge the defendant county supervisors with the difference in amounts, and for other relief, judgment was entered in favor of defendants after trial. Judgment unanimously affirmed, with one bill of costs. Appellant’s proposed findings Nos. 15 to 22, inclusive, are hereby found. No opinion. Present — Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ.